Title: The Committee for Foreign Affairs to the American Commissioners, 13 June 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Philadelphia June 13th: 1777
Though the Dispatches prepared some Time since are not gone, we think it best to write you again, and give you an exact Account of the Situation of our Army and military Affairs to this Time. You were formerly made acquainted that, immediately after our important Victory at Princeton on the 3d of January, General Washington took Post at Morris Town; which appears to have been a well chosen Situation. From thence sending out Detachments of his Army, he speedily drove the enemy from Hackensac Chatham Springfield Westfield and Elizabeth Town; all which Places we have possessed ever since that Time; as well as Millstone and Princeton on the West, and Cranbury to the South; the Enemy having been confined to a narrow Communication upon Rariton River from Brunswick to Amboy 12 Miles. About ten Days ago, General Washington moved his Headquarters towards the Enemy, to a Place called Middle Brook about 8 Miles from Brunswick. He has now called in most of his out Posts; and the Enemy have done the same, being chiefly collected about Brunswick, and just upon the Eve of some Movement, which is generally supposed to be intended against this City. We are taking every Measure to disappoint them, and have good Hopes, in Dependance upon divine Providence, as our Army has been augmenting daily for three Months past. It is given out that the Enemy intend to come up Deleware Bay with their Ships, as well as by Land through New Jersey. It is probable that before the Vessel sails we shall have something to add upon this Subject.
In the northern Department Things are yet intirely quiet. We have a pretty strong Body at Tyconderoga: Some small Parties of the Enemy were up the Lake lately a considerable Way but are gone again and there is no Appearance of any important Motion soon. Whether this is owing to their not being ready, or, to a Change in their Plan and the Army in Canada being ordered round to reinforce Genl. Howe, as some late Reports would make us believe, it is impossible to say with Certainty.
A third Body of our Troops is at Peeks Kill upon Hudsons River, to defend the Passes towards Albany, and be ready to fall down upon New York, in case the greatest Part of the Enemy’s Army should be drawn from that Place. The Convention of that State has issued an Act of indemnity, to encourage those who had been seduced to join the Enemy to return; which has had a very happy Effect.
Upon the whole, our Affairs wear as favorable an Aspect as at any Time since the Beginning of the War: And the Unanimity of all Ranks in the different States in Support of our Independence is greater than at any preceeding Period. The arbitrary Conduct the Cruelty and Barbarity of the Enemy for the 26 Days in which they possessed some considerable Part of New Jersey has been of Service to our Cause. See upon this Subject the Report of a Committee of Congress with the Proofs in the News Papers; which you may safely assure every Person is a just and true but very small Sample of their Proceedings. We are your most obedient humble Servants
Benja HarrisonRobt MorrisJno WitherspoonThos Heyward JunrJames Lovell
 
Notation: Committee June 13. 1777.
